DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed January 13, 2022 has been received and considered for examination.  Claims 1-4 and 6-20 are presently pending.  

Allowable Subject Matter
3.	Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, the Applicants arguments filed January 13, 2022 are persuasive in view of the claim amendments made to claim 1.  The prior art does not teach or suggest a processor configured to check an effective volume of a sterilized article by measuring a time for which air is supplied to the impermeable sealed container, in the claimed environment.  Claims 2-4, 6-9 are allowable for at least the reasons applied to claim 1 above by virtue of claim dependency.   Claims 11-20 are allowable for the reasons set forth on pages 3-4 of the office action mailed 10/15/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759